Citation Nr: 0531792	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-17 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a chronic shoulder 
disability or shoulder pain, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a chronic knee 
disability or knee pain, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for fatigue, to include 
as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a skin rash of the 
feet, hands, and chest, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active duty from November 1990 to June 1991.  
He served in Southwest Asia during the Persian Gulf War.  He 
had additional prior and subsequent periods of reserve 
service, and an additional prior active service of 4 months 
and 6 days.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Fort Harrison, Montana.  In July 2004, the Board 
remanded the case for additional development of the evidence.  
The case has been returned to the Board for appellate review.

The veteran testified at a March 2004 hearing before the 
undersigned Veterans Law Judge.

The veteran executed a VA Form 21-22 appointing the Disabled 
American Veterans as his representative in May 2002.  
However, another VA Form 21-22 of record, dated August 11, 
2005, shows that the veteran elected to have The American 
Legion as his representative.  Accordingly, the latter 
service organization currently represents the veteran.  See 
38 C.F.R. § 20.607 (2005).  The American Legion presented an 
informal brief on behalf of the veteran in October 2005.

The issue of entitlement to service connection for a skin 
rash of the feet, hands, and chest, to include as due to an 
undiagnosed illness, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A shoulder disorder or shoulder pain was not present 
during service; the medical evidence shows that the veteran's 
post-service shoulder pain is due to a diagnosed disability; 
his left shoulder disability, to include arthritis, was first 
shown several years post-service and the preponderance of the 
evidence is against a nexus between a current left shoulder 
disorder and any incident of service, to include active duty 
in the Persian Gulf.

3.  A knee disorder or knee pain was first demonstrated 
following service; the medical evidence shows that the 
veteran's post-service knee pain is due to a diagnosed 
disability; his knee disability was first shown several after 
his separation from service and the preponderance of the 
evidence is against a nexus between a current knee disorder 
and any incident of service, to include active duty in the 
Persian Gulf.  

4.  A chronic disability manifested by fatigue is not 
currently demonstrated by competent evidence, nor is there 
competent evidence of fatigue due to an undiagnosed illness 
supported by objective indicators productive of compensable 
functional impairment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a shoulder 
disability, to include arthritis, or shoulder pain, to 
include as due to an undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.317 (2005).

2.  The criteria for service connection for a knee disability 
or knee pain, to include as due to undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2005).

3.  The criteria for service connection for a claimed chronic 
disability manifested by fatigue, or fatigue due to 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in September 2002, 
supplemental statements of the case (SSOC) dated in September 
2003 and July 2005 and letters regarding the VCAA in January 
and July 2004, the veteran was provided with the applicable 
law and regulations and given adequate notice as to the 
evidence needed to substantiate his claims and the evidence 
not of record that is necessary.  The January and July 2004 
letters advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
January and July 2004 VCAA letters specifically asked the 
veteran to tell the RO if he knew of any additional evidence 
he would like considered.  This request of the veteran 
implicitly included a request that if he had any pertinent 
information, he should submit it.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA has taken all 
appropriate action to develop the veteran's claims.  Although 
the RO did not provide notice of the VCAA prior to the 
initial unfavorable RO decision, VA has made all reasonable 
efforts to assist the veteran in the development of his 
claims and has notified him of the information and evidence 
necessary to substantiate the claims and of the efforts to 
assist him.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005);Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The RO obtained the relevant medical records identified by 
the veteran.  There is no indication that there is any 
additional medical evidence relevant to this appeal that has 
not been obtained.  The Board takes note of the veteran's 
August 2005 statement indicating that VA treatment records 
from 1991 to July 1994 have not been obtained.  The record 
shows that the RO clearly requested that VA medical records 
during that time frame be sent, however, no records have been 
received suggesting that records from 1991 do not exist.  
However, VA medical records dating from July 1994 to August 
1994 were received and associated with the claims folder.  
Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the veteran's claim on appeal.  
That evaluation was adequate for the purpose of determining 
whether the veteran has bilateral shoulder and knee pain and 
fatigue that are linked to service.   There is no duty to 
provide another examination or medical opinion.  See 38 
C.F.R. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran's active service medical records were negative 
for any findings, treatment, or diagnoses of knee or shoulder 
pain or fatigue.   

In a November 1993 reserve service examination, the veteran 
indicated checked a box indicating that he had "painful 
joints."  The examiner noted that the "painful joint" was 
in reference to the veteran's right tennis elbow, which was 
stable with occasional flare ups.  No reference was made to 
the veteran's knees or shoulders.  

The veteran underwent a Persian Gulf Registry examination in 
July 1994.  According to an August 1994 letter summarizing 
the examination, the veteran gave a history of fatigue since 
returning from the Persian Gulf.  

In a private medical treatment record dated in April 2001, 
the veteran reported experiencing a tremendous amount of 
fatigue and extreme shoulder pain.  

Three lay statements received in April and May 2002 from 
fellow servicemen report that the veteran complained of 
fatigue and joints pains as a result of his service in Saudia 
Arabia.  

The veteran underwent a VA examination in April 2003.  He 
reported a lack of energy.  He found that if he walks as much 
as a mile he would need a full day to recover his energy.  He 
is able to work.  He works a full schedule in a day but about 
twice a week he loses 1 to 2 hours due to either headache or 
fatigue, more commonly to headaches.  He indicated that he 
sleeps acceptably and that he generally awakens fairly well 
rested.  He does not have sleep starts.  

With regard to joint pain, he reported bilateral shoulder and 
knee pain.  He indicated that both shoulders bother him 
equally.  He reported that they feel fairly good in the 
morning and by night, they get extremely achy.  He works in a 
grocery store and notices that running the till or repetitive 
motions seem to bother it.  His knees are bothered by chronic 
standing or chronic walking.

X-rays of the cervical spine showed evidence of degenerative 
joint disease.  X-rays of the knees showed minimal medial 
joint space narrowing.  

The examiner concluded that the veteran had fatigue and joint 
pains.  The examiner, however, noted that due to the 
extensive nature of the examination, he did not specifically 
check the veteran for "trigger points" for fibromyalgia.  
Accordingly, he felt that the veteran should undergo an 
examination for that.  

The veteran underwent a VA examination in August 2003.  He 
reported the onset of fatigue one year after the Gulf War.  
He described the onset of fatigue as gradual with swollen 
lymph nodes in axilla from time to time.  He denied a low 
grade fever, pharyngitis or generalized muscle aches.  His 
fatigue increased after a hard day's work such as unloading 
freight.  He denied migratory joint pain, claiming the knee 
and shoulder pain as persistent.  He denied muscle weakness 
and sleep disturbances.  He did not miss work due to joint 
pain or fatigue.    

He reported joint pain in the shoulders and knees.  He dated 
the onset of bilateral knee and shoulder pain to 1993 with no 
specific injury.  He described the knee pain as intermittent 
throughout the day with symptoms of weakness.  He described 
the shoulder pain as intermittent with weakness, stiffness 
and numbness to the left arm.  

With regard to the veteran's complaints of fatigue, the 
examiner reported that the literature reviewed indicated 
major criteria for chronic fatigue syndrome included new 
onset of persistent relapsing or debilitating fatigue that 
impairs daily activity to below 50% of the premorbid levels 
for at least six months.  The veteran was currently employed 
and working 40+ hours a week.  Minor criteria must have at 
least eight of eleven symptoms.  There was no evidence of 
palpable lymph nodes, low grade fever, or non-exudative 
pharyngitis.  The veteran denied generalized muscle aches, 
poor sleep quality and migratory joint pain.  Considering the 
criteria, the examiner could not support a diagnosis of 
chronic fatigue syndrome.  It was also concluded that 
fibromyalgia was unlikely as there was no complaints of 
trigger point pain, the onset of symptoms were gradual, and 
there was no precipitating event.      

The examiner concluded that the bilateral shoulder pain was 
likely due to a mild degree of acromioclavicular joint 
degenerative disease.  The shoulder joint itself appeared to 
be in good alignment on each side without evidence of soft 
tissue calcifications or other bony abnormalities.   The 
examiner felt that the veteran's complaints shoulder pain 
with radiculation to the left hand was likely due to 
degenerative disc disease of the cervical spine.  

Bilateral knee pain was likely due to minimal medial joint 
space narrowing.  No additional or significant osseous 
abnormalities were evident.   

At a March 2004 video-conference hearing, the veteran gave a 
history of being treated for his claimed disorders at the 
Fort Harrison VA Medical Center (VAMC) from 1991 to 1994.  
The veteran's representative contended that these records 
could be very important in showing that the veteran had 
continuity of symptomatology and treatment for his claimed 
conditions from the time of his discharge from active 
service.

Following appellate review in July 2004, the Board remanded 
the case to the RO in order to obtain the records in question 
from the Fort Harrison VAMC.

A request dated in July 2004 was sent to the Fort Harrison 
VAMC to obtain all medical records pertaining to the veteran 
from 1991 to 1994.  

Although medical treatment records from 1991 to 1994 were 
requested, the only records received were for the period July 
to August 1994.  These records were duplicates of evidence 
that was previously reviewed.  

In an August 2005 statement, the veteran took note of the 
fact that the only records supplied by the VAMC were dated in 
July and August 1994.  He reiterated that he received 
treatment for his claimed conditions since 1991.

Analysis

VA law and regulations provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty, in active military service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  The regulations also state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In addition, with certain exceptions, VA will pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability became manifest either during active service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006 and such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
any (or any combination) of the following: An undiagnosed 
illness; the following medically explained chronic 
multisystem illnesses that are defined by a cluster of signs 
or symptoms (1) chronic fatigue syndrome, (2) fibromyalgia, 
(3) irritable bowel syndrome, or any other illness that the 
Secretary determines meets the criteria of this section for a 
medically unexplained chronic multi-symptom illness.  The 
term medically unexplained chronic multisystem illness means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisystem illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisystem illnesses include, but are 
not limited to (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system, (9) sleep disturbances, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders.  However, 
compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the veteran departed from the Southwest Asia Theater of 
Operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Shoulder Pain

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
shoulder disability or shoulder pain, to include as due to an 
undiagnosed illness.

The August 2003 VA examiner concluded (confirmed by X-ray 
findings) that the veteran's bilateral shoulder pain was 
likely due to a mild degree of acromioclavicular joint 
degenerative disease.  The veteran's complaints of radiating 
shoulder pain was attributed to degenerative disc disease of 
the cervical spine.  There was no impression of an 
undiagnosed illness.  The August 2003 examination provided a 
thorough evaluation addressing the matter and the examiner 
specifically attributed the symptoms at issue to known 
diseases of the musculoskeletal system.  The Board finds that 
a preponderance of the evidence is against the claim that 
bilateral shoulder pain is a manifestation of an undiagnosed 
illness or a medically unexplained multi-system illness. As 
etiologies for the reported symptoms have been identified, 
they cannot be considered to be a manifestation of an 
undiagnosed illness or a medically unexplained multi-system 
illness.  38 U.S.C.A. §§ 1101, 1110, 1117; 38 C.F.R. §§ 
3.303, 3.317.

The preponderance of the competent medical evidence is also 
against entitlement to service connection for shoulder pain 
on a direct basis.  The veteran's service medical records are 
negative for relevant complaints, symptoms, findings or 
diagnoses of a shoulder injury or disability.  Furthermore, 
there is no competent evidence of record of a nexus between a 
disability manifested by shoulder pain and any incident of 
service.  As the veteran's degenerative joint disease of the 
cervical spine was first shown many years after his 
separation from active duty, service connection cannot be 
granted under the law and regulations pertaining to 
presumptive service connection for arthritis.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In summary, a shoulder disorder or shoulder pain was not 
present during service. The medical evidence shows that the 
veteran's post-service shoulder pain is due to a diagnosed 
disability and that his left shoulder disability, to include 
arthritis, was first shown several years post-service.  The 
preponderance of the evidence is against a nexus between a 
current left shoulder disorder and any incident of service, 
to include active duty in the Persian Gulf.

Knee Pain

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a knee disability 
or knee pain, to include as due to an undiagnosed illness

The August 2003 VA examiner concluded (based on X-ray 
evidence) that the veteran's bilateral knee pain was likely 
due to minimal medial joint space narrowing.  There was no 
impression or medical opinion that the veteran's knee pain is 
a manifestation of an undiagnosed illness.  In view of the 
above evidence, the Board finds that the veteran's knee pain 
is not a manifestation of an undiagnosed illness or a 
medically unexplained multi-system illness.  As an etiology 
for the reported symptom has been identified, it cannot be 
considered to be a manifestation of an undiagnosed illness or 
a medically unexplained multi-system illness. 38 U.S.C.A. §§ 
1101, 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

In summary, a knee disorder or knee pain was first 
demonstrated following service.  The medical evidence shows 
that the veteran's post-service knee pain is due to a 
diagnosed disability.  His knee disability was first shown 
several after his separation from service and the 
preponderance of the evidence is against a nexus between a 
current knee disorder and any incident of service, to include 
active duty in the Persian Gulf.  




Fatigue

The veteran has complained of significant fatigue following 
service, but the record does not reveal that he actually has 
a chronic disability manifested by fatigue.  Although the 
April 2003 VA examiner concluded that the veteran had 
fatigue, that examination report was essentially incomplete 
as "trigger points" for fibromyalgia were not tested.  The 
August 2003 VA examiner, however, clearly tested the veteran 
for chronic fatigue syndrome and fibromyalgia and concluded 
that the veteran did not meet the criteria for either 
disorder.  The evidence indicated that the veteran worked 40 
plus hours a week.  There was no evidence of palpable lymph 
nodes, low grade fever, or non-exudative pharyngitis.  The 
veteran denied muscle aches, poor sleep quality or migratory 
joint pain.  There was no indication that the veteran's 
complaints of fatigue were related to a Persian Gulf Syndrome 
or to an environmental exposure.  The Board notes that the 
August 2003 VA examiner made a comprehensive review of the 
veteran's claims file and then examined the veteran.  Since 
the veteran does not currently have chronic disability 
manifested by fatigue, service connection for any such 
disability is not warranted, including as a result of an 
undiagnosed illness.  

In summary, a chronic disability manifested by fatigue is not 
currently demonstrated by competent evidence, nor is there 
competent evidence of fatigue due to an undiagnosed illness 
supported by objective indicators productive of compensable 
functional impairment.  Hence, the preponderance of the 
evidence is against the claim.

The Board recognizes the assertions by the veteran and his 
lay witnesses that shoulder and knee pain and fatigue either 
due to an undiagnosed illness or are related to service.  In 
the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, there is no requirement 
that there be competent evidence of a nexus between the 
claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.  However, as noted above, 
the preponderance of the competent evidence is against a 
finding of a current undiagnosed disorder manifested by 
shoulder pain, knee pain or fatigue.

As to the direct service connection aspect of the claim, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
diagnosis or causation.  Espiritu, supra.  As a result, his 
own assertions do not constitute competent medical evidence 
that shoulder and knee pain and fatigue began during or are 
otherwise linked to service.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER


Entitlement to service connection for a shoulder disability 
or shoulder pain, to include as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for a knee disability or 
knee pain, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for chronic fatigue sydrome 
or fatigue, to include as due to an undiagnosed illness, is 
denied.



REMAND

The evidence shows that the veteran served in the Persian 
Gulf in support of Operation Desert Storm/Desert Shield.  The 
veteran reported exposure to debris from an ammunition dump 
explosion, burning oil fields, and local foods while in the 
Persian Gulf.  He contends that as a result, he developed a 
rash of the feet, lower legs, hands, and chest.

In an April 1991 Southwest Asia demobilization/redeployment 
medical evaluation, the veteran checked a box indicating that 
he had a "rash, skin infection, or sores."  It was unclear 
if the veteran was specifically referring to a rash of the 
skin or other skin condition.  No treatment or diagnosis was 
rendered with respect to a rash of the feet or legs.    

Post-service private and VA medical records note ongoing 
complaints of a rash of the legs since 1994.  In particular, 
in an August 1994 Persian Gulf Registry examination, the 
examiner noted a brownish rash of the right distal leg which 
stopped at the point where the veteran's boots would have 
ended.  The rash was slightly scaly and on closer 
examination, were involved in a more irregular inflammatory 
change that the examiner concluded might be compatible with a 
fungus infection of the leg.  Following VA examination in 
April 2003, the examiner determined that the veteran had a 
rash of the feet but felt that the veteran should be referred 
for a dermatologic evaluation.  On VA examination in August 
2003, examiner concluded that the veteran had a very mild 
dermatitis, however, the etiology was unclear.  It was noted 
that the veteran worked in a grain elevator with fertilizer 
distribution for 16 years.   

In view of the foregoing, the Board finds that a more 
thorough VA examination is needed, which takes into account 
the relevant medical records in the claims file and the 
veteran's history of a rash of the feet, hands, and chest to 
determine whether the veteran has a skin rash causally linked 
to service, to include as due to an undiagnosed illness.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
dermatology examination for the purpose 
of determining if his rash of the feet, 
hands, and chest is linked to service.  
Following a review of all of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
probability) that any skin disease or 
rash that is present is due to an 
undiagnosed illness, or is otherwise 
related to active service.  The clinician 
is also requested to provide a rationale 
for any opinion expressed.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
a skin rash of the feet, hands, and 
chest, to include as due to an 
undiagnosed illness, with consideration 
of all of the evidence added to the 
record since the July 2005 Supplemental 
Statement of the Case (SSOC).

4.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the July 2005 SSOC.  A 
reasonable period of time for a response 
should be afforded.

The veteran has the right to submit additional evidence and 
argument on this matter. See generally Kutscherousky v. West, 
12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), codified at 38 U.S.C. §§ 5109B, 7112. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


